IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2013-CA-00630-COA




ELIJAH STRONG                                                                APPELLANT

v.

NORTH MISSISSIPPI CENTER FOR HIGHER                                          APPELLEES
EDUCATIONAL ADVANCEMENT, INC. AND
WARREN E. STAMPS

DATE OF JUDGMENT:                          03/25/2013
TRIAL JUDGE:                               HON. JAMES T. KITCHENS JR.
COURT FROM WHICH APPEALED:                 CLAY COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   JIM WAIDE
                                           RON L. WOODRUFF
ATTORNEY FOR APPELLEES:                    RANDOLPH WALKER
NATURE OF THE CASE:                        CIVIL - TORTS-OTHER THAN PERSONAL
                                           INJURY & PROPERTY DAMAGE
TRIAL COURT DISPOSITION:                   GRANTED APPELLEES’ MOTION FOR
                                           SUMMARY JUDGMENT
DISPOSITION:                               AFFIRMED – 09/23/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., MAXWELL AND JAMES, JJ.

       IRVING, P.J., FOR THE COURT:

¶1.    Elijah Strong filed a complaint in the Clay County Circuit Court against the North

Mississippi Center for Higher Educational Advancement (Center) and Warren Stamps,

alleging that the Center wrongfully discharged him from his employment duties, and that

Stamps maliciously interfered with his employment. The Center and Stamps (Center, unless

the context dictates otherwise) filed a motion for summary judgment, which the circuit court

granted. Feeling aggrieved, Strong appeals and argues that the circuit court erred in granting

the Center’s motion.
¶2.    Because Strong has failed to show the existence of a genuine issue of material fact,

we affirm the judgment of the circuit granting summary judgment to the Center.

                                          FACTS

¶3.    Strong was employed as a project specialist at the Center. His contract with the

Center provided that his employment began on September 1, 2009, and ended on August 31,

2010. Strong claims that on August 12, 2010, he expressed to Stamps, his direct supervisor,

Strong’s concern that Stamps was misappropriating the Center’s federal grant money. On

August 27, 2010, Dr. Henry Berry, the Center’s CEO, wrote Strong a letter informing him

that once his contract expired on August 31, 2010, the Center would not offer him another

contract.

¶4.    Strong’s complaint alleged that there was no basis for Berry to refuse to renew

Strong’s contract, and that Stamps had influenced Berry’s decision. More specifically,

Strong argued that the Center was liable for his wrongful discharge, and that Stamps was

liable for malicious interference with his employment. The Center filed an answer, asking

the court to dismiss Strong’s complaint pursuant to Rule 12(b)(6) of the Mississippi Rules

of Civil Procedure, as Strong did not have a property right in the renewal of his contract or

a cause of action for the Center’s failure to renew his contract. The Center then filed a

motion to dismiss or, in the alternative, for summary judgment, which the circuit court denied

on the ground that the motion was premature until discovery was completed.

¶5.    After discovery was completed, the Center filed another motion for summary

judgment, alleging that Strong was unable to show a genuine issue of material fact with

                                              2
respect to the legality of the Center’s refusal to renew his contract. The Center explained that

because Strong had no property interest in his continued employment with the Center beyond

the contracted year, Strong had failed to state a claim upon which relief could be granted.

After a hearing, the circuit court granted the Center’s motion, finding that there were no

genuine issues of material fact as to whether or not Strong was an at-will employee, or

whether or not he was terminated from his position.

¶6.    In opposition to the Center’s motion for summary judgment, Strong submitted, among

other documents, his affidavit in which he asserted that “[i]t was apparent that the [Center’s]

money was being stolen” because there were employees who left their positions at the

Center, and the Center was still receiving federal grant money to cover those employees’

salaries, even though the employees had not been replaced. He asserted that Stamps,1 who

was in charge of the Center’s financial affairs, was misappropriating the alleged excess grant

money.

                     ANALYSIS AND DISCUSSION OF THE ISSUE

¶7.    Summary-judgment cases are reviewed de novo on appeal. Buchanan v. Ameristar

Casino Vicksburg Inc., 852 So. 2d 25, 26 (¶3) (Miss. 2003). “The evidence must be viewed

in the light most favorable to the party against whom the motion has been made. If, in this

view, there is no genuine issue of material fact[,] and[] the moving party is entitled to [a]

judgment as a matter of law, summary judgment should . . . be entered in [the moving


       1
       Strong also submitted a copy of an order proving that Stamps had been convicted
of embezzlement in 1984 in an action unrelated to this one.

                                               3
party’s] favor.” Id. (quoting Williamson ex rel. Williamson v. Keith, 786 So. 2d 390, 393

(¶10) (Miss. 2001)).

¶8.    Strong argues that it is against public policy for an employee to be fired after that

employee has complained of wrongdoing. He further argues that the protections under

McArn v. Allied Bruce-Terminix Co., 626 So. 2d 603 (Miss. 1993), apply not only to at-will

employees,2 but to employees in his position as well. In McArn, an at-will employee sued

his former employer, alleging that the employer discharged him because he reported illegal

conduct on the part of the employer. The Mississippi Supreme Court stated:

       [T]here should be in at least two circumstances, a narrow public[-]policy
       exception to the employment[-]at[-]will doctrine and this should be so whether
       there is a written contract or not: (1) an employee who refuses to participate
       in an illegal act . . . shall not be barred by the common[-]law rule of
       employment at will from bringing an action in tort for damages against his
       employer; [and] (2) an employee who is discharged for reporting illegal acts
       of his employer to the employer or anyone else is not barred by the
       employment[-]at[-]will doctrine from bringing action in tort damages against
       his employer.

McArn, 626 So. 2d at 607. According to Strong, distinguishing an employee with a contract

that specifies the time the employee will serve in his position from an at-will employee

allows an arbitrary loophole for those who violate the state’s public policy.

¶9.    Strong’s contract with the Center provided, in pertinent part:

       WHEREAS, the undersigned Elijah Strong has been duly selected and


       2
          “Mississippi is an employment at-will state. The general rule of employment at will
is that a contract for employment for an indefinite period may be terminated at the will of
either party, whether the termination is for any reason or no reason at all.” Buchanan, 852
So. 2d at 26 (¶4).

                                             4
       approved in the manner provided by the Board of Directors, for the position
       of Project Specialist of the Educational Opportunity Center Project for [the]
       year of 2009-2010 and

       WHEREAS, this person agreed to enter into a contract with said agency
       evidencing the terms, conditions as follows:

              1. Employment begins September 1, 2009[,] and ends August
              31, 2010[.]

              2. That said person is hereby employed as stipulated above for
              the said year, the length of term being 12 months.

              3. That the said person hereby accepts such employment and
              obligates self to perform such duties as are required by the
              Executive Director and the Board of Directors of the said
              agency, and to perform his/her duties in said position in a
              satisfactory manner and in accordance with the policies, rules,
              and regulations of the Board of Directors of said agency.

              4. That the total salary to be paid to said person for said services
              for the contract period shall be $31,000.00 composed of amount
              of entitlement for the Department of Education fund.

              5. Said salary shall be paid in 12 installments[,] $2,583.34 each,
              with the first such payment to be made on the last day of the
              month in which the employee start[s] to work, which is
              applicable, and the remaining payments to be made on the last
              day of each month (or designated pay period, whichever is
              applicable) thereafter until all such payments have been made.

              6. In all respects, this contract shall be subject to all of the
              applicable provisions of the agency, and such provisions are
              hereby incorporated as part of this contract by express reference
              thereto[.]

¶10.   As stated, at the time that Strong reported what he suspected was illegal activity by

Stamps, he was under contract with the Center for employment for one year, beginning in

September 1, 2009, and ending August 31, 2010. Berry informed Strong that he would not

                                               5
be offered another contract after the duties under Strong’s employment contract were

fulfilled. Strong was not an at-will employee, as there was nothing stipulated in the contract

or between the parties that his employment could be terminated at any time. Additionally,

there was no provision within his contract regarding continued employment beyond the

contracted year. Therefore, the protections enumerated in McArn do not apply to Strong, and

because no right of Strong’s was infringed upon here, refusing to extend McArn to Strong

does not create what Strong calls a loophole for those who violate public policy.

¶11.   Moreover, Strong has not proved that Stamps engaged in illegal activity, or that the

Center’s decision to not offer him a new contract was a direct result of his complaint about

Stamps. Further, Strong’s allegation that he was fired is false, as an employee whose

contract term expires without being renewed is not fired. It logically follows that because

Strong has no right to a new contract, his claim of malicious interference fails. Accordingly,

the circuit court did not err in granting summary judgment in favor of the Center.

¶12. THE JUDGMENT OF THE CLAY COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

    LEE, C.J., GRIFFIS, P.J., BARNES, ISHEE, ROBERTS, CARLTON,
MAXWELL AND FAIR, JJ., CONCUR. JAMES, J., CONCURS IN PART
WITHOUT SEPARATE WRITTEN OPINION.




                                              6